Ellerin, J. P., dissents in a memorandum as follows:
I would grant defendant’s motion to file a supplemental brief and hold the appeal in abeyance pending briefing of his argument that the evidence was insufficient as a matter of law to prove the requisite scienter for the crime of criminal possession of a controlled substance in the fifth degree (People v Ryan, 82 NY2d 497). Contrary to the majority, I believe that defendant’s motion to dismiss for failure to prove a prima facie case preserved this issue for review as a matter of law (see, People v Kilpatrick, 143 AD2d 1) and that defendant has therefore demonstrated the existence of a viable appellate issue which was not included in his original brief.
The unpublished Decision and Order of this Court entered herein on August 4, 1994 is hereby recalled and vacated.